DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 51-66, 69-71 and 77 are pending.

Election/Restrictions
Applicants’ election without traverse of Group 1, claims 51-61 and 70-71, directed to methods of producing hybrid PKS gene or hybrid NPRS gene, election of hybrid PKS gene ISOM-4180 with a junction between KS2 and KS8, and election of performing the method ex vivo in the reply filed on April 11, 2022 is acknowledged.  It is noted that Applicants state that claims 56 and 58 read on the elected species of ISOM-4180, which has a junction between KS2 and KS8 and has 5 modules deleted.  However, claim 56 is directed to a method that involves joining three sections of DNA thereby creating two junctions.  Claim 58 is directed to a method in which one or more modules have been inserted.  According to Figure 15 and Example 18 of the specification, the ISOM-4180 species only requires joining two pieces of DNA thereby creating one junction, and no modules have been inserted to create ISOM-4180.  Therefore, claims 56 and 58 are not encompassed by the elected species.
Accordingly, claims 62-66, 69 and 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.   Claims 53-56 and 58-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Accordingly, claims 51-52, 57, 60-61 and 70-71 are examined herein.  

Objection to the Drawings
The drawings are objected to because the figures are referred to as “Figure” in the drawings.  MPEP §601.V states that according to 37 C.F.R. 1.84(u)(1) “View numbers must be preceded by the abbreviation "FIG.". 
The drawings are also objected to because the figure number label for figures 1-4, 6, 7, 11B, 11C, 12, 14, 15 (partial), 16 (partial) and 17 are oriented in a different direction than the intended direction of the figure.  Rule 37 C.F.R. 1.84(p)(1) indicates that reference characters must be oriented in the same direction as the view so as to avoid having to rotate the sheet.
The drawings are also objected to because the partial views of Figures 2-4, 6-8, 11, 14-16 and 18, which appear on several sheets, have not been identified by the same number followed by a capital letter. 37 C.F.R. 1.84(u)(1) requires that “partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” See MPEP 608.02.  For instance, the partial views listed as Figure 11A and Figure 11A CONT. should be Figure 11A through 11D.  Figure 11B and 11C should then be labeled Figure 11E and 11F, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 13, 14, 15, 41, 42 and 64.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in drawings Figures 2, 3, 4, 7, and 15 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Objections to the Claims
Claims 51 and 71 are objected to because they recite the abbreviations “PKS” and “KS” without defining them first.  While it is clear from the specifications that “PKS” means polyketide synthase, and “PK” means polyketide, for increased clarity and ease of interpreting the claims, “PKS” and “PK” should be spelled out the first instance of use in the claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 51-52, 57, 60-61 and 70-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites “A method for producing . . . which comprises joining two section of DNA encoding a PKS gene or part thereof which are non-contiguous.”  Claim 51 also recites “so that two KS domains KSn and KSn+1 are joined at a position of said KSn and KSn+1 that are aligned with amino acids 199-342 or SEQ ID NO 37 as well as amino acids 203-346 of SEQ ID NO 38”.  According to the specification “align” means to take one or more amino acid, DNA or RNA sequences and use a computer program, such as Clustal Omega to calculate homologous regions within the sequences and display them as adjacent lines of numbered amino acid, DNA or RNA sequence” (Page 5).  Claim 51 does not recite a minimum percent identity or other measure of homology that is required to consider the amino acids to be “aligned”.  Furthermore, since claim 51 only requires “a part thereof” of a PKS gene.  The specification does not indicate the minimum requirement for “a part thereof” and still be considered part of a PKS gene.  It is not clear whether one codon, encoding one amino acid, that is also found in amino acids 199-342 of SEQ ID NO 1 and amino acids 203-346 of SEQ ID NO 38 would be encompassed by claim 51.  For this reason, claim 51 is indefinite. 
Claims 52, 57, 60-61 and 70-71 are rejected for depending from rejected claim 51 and failing to remedy the indefiniteness therein.  

Claim Interpretation
Claim 51 recites “A method for producing a hybrid PKS gene of a type I modular PKS or a hybrid modular MRPS gene in which one or more modules are deleted or inserted which comprises joining two section of DNA encoding a PKS gene or part thereof which are non-contiguous.”  Type I modular PKS are often encoded by more than one gene, including Applicants working example of the rapamycin synthase genes, which is encoded by three genes rapA, rapB and rapC (Figure 11A).  Indeed, Applicants’ working example, and elected species, include synthases in which modules from two different RAP genes have been joined together.  In ISOM-4180, the KS domains from module 2 in rapA and module 8 in rapB were joined together (Figure 15).  Accordingly, claim 51 does not require the PKS modules that are deleted on inserted be from the same PKS gene.  Furthermore, “one or more modules are deleted or inserted” encompasses instances where a module from one PKS gene is replaced with a module from a different PKS gene (i.e., one module was deleted and another module was inserted), but where the total number of modules remains the same as wild type.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-52, 57, 60-61 and 70-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemler (Chemler et al., Journal of the American Chemical Society (2015), 137: 10603-10609, and supplemental material, published July 31, 2015) as evidenced by AAC69331 (PikAIII, GenBank AAC69331.1 https://www.ncbi.nlm.nih.gov/protein/AAC69331.1  [retrieved from internet May 20, 2022], published Oct 29, 1998), AAC69332 (PikAIV, GenBank AAC69331.1 https://www.ncbi.nlm.nih.gov/protein/AAC69332.1 [retrieved from internet May 20, 2022], published Oct 29, 1998), AAV51822 (EryAIII, GenBank AAV51822.1 https://www.ncbi.nlm.nih.gov/protein/AAV51822.1 [retrieved from internet May 20, 2022], published Nov 5, 2004) and BLAST (https://blast.ncbi.nlm.nih.gov/Blast.cgi).
Regarding claims 51-52 and 57, Chemler teaches polyketide synthase (PKS) enzymes are multifunctional enzymes containing KS, AT, ACP domains that catalyze the initiation, elongation, and elaboration steps of the polyketide scaffold and are encoded by PKS genes (Figure 1a; page 10603, ¶1).  Chemler also teaches “Conceptually, de novo design of a PKS pathway is possible by assembling a specific sequence of domains and modules with predicted/ known catalytic functions (termed “lego-ization”) for targeted small molecule biosynthesis” (page 10603, ¶1).  Chemler teaches using homologous recombination, which involves hybridization between similar genes with short stretches of identical DNA sequences, to make a library of PKS hybrid genes of PikAIII, PikAIV and DEBS3 (Figures 2-4, page 10604-10605).  Chemler teaches the PikAIII and PikAIV genes encode single modules of the pikromycin pathway (Figure 1a).  Chemler also teaches DEBS3 encodes the final two modules of the erythromycin pathway (Figure 1A).  Chemler teaches joining DNA between the PikAIII and PikAIV genes, which reduces the number of modules in the pikromycin synthesis by one (Figure 3-4, P3P4; Supp Hybrid library sequence analysis).  Chemler also teaches joining DNA between the PikAIII and DEBS3 genes, which would remove one PikA module and inserts two DEBS modules (Figure 3-4, P3D3; supplemental Hybrid library sequence analysis).  Chemler teaches the DNA joining occurred several times between the KS domain of PikIII and PikIV (Figure 3, first row) and several times between the KS domain of PikIII and DEBS3 (Figure 3, second row).  Although there is not functional requirement of the claimed hybrid PKS enzymes encoded by the hybrid PKS genes, Chemler teaches that when DNA joining occurs in the KS domain, the chimeric PKS genes produce an active chimeric PKS enzyme (Figure 3, green triangles).  Finally, Chemler teaches the DNA position at which the PikAIII, PikAIV and DEBS3 genes joined in the chimeric PKS genes (supplemental Hybrid library sequence analysis).  Chemler teaches a PikAIII-PikAIV fusion occurred at nucleotide 1073 of PikAIII and 1068 of PikAIV, which corresponds to amino acids 357 and 356, respectively (supplemental Hybrid library sequence analysis, P3P4 library, position F9).  Chemler teaches a PikAIII-DEBS3 fusion occurred at nucleotide 932 or PikAIII and nucleotide 903 of DEBS3, which corresponds to amino acids 310 and 301, respectively (supplemental Hybrid library sequence analysis, P3D3 library, position G12).
Chemler is silent on whether PikAIII, PikAIV and DEBS3 align with SEQ ID NOs 37 and 38.  Chemler is also silent on whether the joining of DNA occurred in a DNA region that encodes amino acids aligned with amino acids 199-342 of SEQ ID NO 37 and amino acids 203-346 of SEQ ID NO 38. 
However, AAC69331, AAC69332, and AAV51822 teach the amino acid sequence of PikAIII, PikAIV and DEBS3, respectively.  Using the amino acid sequences of AAC69331, AAC69332, and AAV51822, BLAST alignment analysis indicates that regions of PikAIII, PikAIV and DEBS align with both SEQ ID NOs 37 and 38 (see BLAST alignments, positions 199-342 of SEQ ID NO 37 and positions 203-246 of SEQ ID NO 38 are highlighted).  According to the BLAST alignment, amino acids 357 and 356 of PikAIII and PikAIV (i.e., the position of the PikAIII-PikAIV fusion taught in Chemler) are in the region that aligns with positions 199-342 of SEQ ID NO 37 and positions 203-246 of SEQ ID NO 38 (see Blast alignments, amino acids 357 and 356 of PikAIII and PikAIV are highlighted).  Furthermore, the amino acids 310 of PikIIIA and 301 of DEBS3 (i.e., the position of the PikAIII-DEBS3 fusion taught in Chemler) are in the region that aligns with positions 199-342 of SEQ ID NO 37 and positions 203-246 of SEQ ID NO 38 (see Blast alignments, amino acids 310 and 301 of PikAIII and DEBS3 are highlighted).  
Therefore, the method of Chemler inherently produces two hybrid PKS genes in which a module is deleted such that the fusions occur in a region encoding an amino acid sequence that aligns with amino acids 199-342 of SEQ ID NO 37 and amino acids 203-346 of SEQ ID NO 38.
Regarding claims 60 and 61, Chemler teaches the PikAIII, PikAIV and DEBS3 genes originated from Streptomyces species (page 10604, ¶1-2), with the joining of the PikAIII genes with either PikAIV or DEBS3 occurred via homologous recombination in the yeast, Saccharomyces cerevisiae (page 10604, ¶3; Figure 2) (i.e., ex vivo and in a non-bacterial host). 
Regarding claim 70, Chemler teaches PikAIII, PikIV and DEBS3 are genes that encode a type I modular PKS (page 10603, ¶1 through page 10604, ¶2; Figure 1)
Regarding claim 71, Chemler teaches fusions of PikAIII-PikAIV and PikAIII-DEBS3 within the KS domains produce active chimeric enzymes that could convert thiophenol-pentaketide into macrolactone (i.e., a polyketide) (Figure 3, green arrows; Figure 4; page 10605, ¶4-5).  
Chemler, as evidenced by AAC69331, AAC69332, and AAV51822, teaches each and every limitation of claims 51-52, 57, 60-61 and 70-71, and therefore, Chemler, as evidenced by AAC69331, AAC69332, and AAV51822, anticipates claims 51-52, 57, 60-61 and 70-71.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51-52, 57, 60-61 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Chemler (Chemler et al., Journal of the American Chemical Society (2015), 137: 10603-10609, published July 31, 2015) as evidenced by AAC69331, AAC69332, AAV51822 and BLAST, as applied to claims 51-52, 57, 60-61 and 70-71 above, and further in view of Lal (Lal et al., Trends in Biotechnology (2000), 18(6): 264-274).
The teachings of Chemler, as evidenced by AAC69331, AAC69332, AAV51822 and BLAST, are recited above and applied as for claims 51-52, 57, 60-61 and 70-71.
Chemler does not teach or suggest Applicant’s elected species of ISOM-4180, which is a junction between the KS domains of module 2 and module 8.  
However, Lal teaches the general architecture of type I PKS genes and enzymes (Figure 1a).  Lal also teaches gene and module architecture of the DEBS and RapA gene clusters, which code for the deoxyerythronolide-B and rapamycin polyketide synthases (Figure 1b-c; page 266, ¶3-4, ¶8-9).  Lal teaches PKS modules can be deleted or added to affect chain length of the polyketide product (page 269, ¶6-7).  Lal teaches “[d]eleting modules from the PKS does not appear to hinder the subsequent release, cyclization and post-PKS modifications, providing the essential functions including the termination domain are retained catalyze the biosynthetic reaction.” (page 269, ¶6).  Lal also teaches “[t]he modular nature of PKSs has generated considerable interest in the production of novel bioengineered polyketides.” (page 269, ¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Chemler to join two non-contiguous pieces of DNA that encode modules of the RapA PKS taught in Lal to delete modules as taught in Lal because it would have amounted to a simple combination of elements by known means to yield predictable results.  One would have had a reasonable expectation that deleting 5 RapA modules to create a KS2/8 fusion would be functional because Lal teaches that deleting modules from gene clusters does not hinder polyketide synthesis as long as the termination domain is present.  One would have been motivated to delete modules in the RapA PKS in order to produce novel polyketides as taught in Lal. 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically join DNA of the RapA genes such that the junction aligned with amino acids 199-342 and 203-346 of SEQ ID NO 37 and 38, respectively, because Chemler, as evidenced by AAC69331, AAC69332, AAV51822 and BLAST, teaches junctions in the PikA and DEBS KS domains that align with amino acids 199-342 and 203-346 of SEQ ID NO 37 and 38 produce functional polyketide synthases.  Because Chemler teaches that junctions in the KS domain often result in an active PKS when the KS domains are in the same gene cluster (i.e., PikAIII-PikAIV fusion) and even between KS domains of different PKS gene clusters (i.e., PikAIII-DEBS3), one would have a reasonable expectation that a fusion between KS domains of modules within the RapA gene cluster could not only be made, as required by the claims 51-52, 57, 60-61 and 70, but also likely result in a functional hybrid PKS, as required by claim 71.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636